                          Case 3:16-cr-00326-JO               Document 90           Filed 06/26/19        Page 1 of 7

A0245B                 Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                       Sheet 1


                                              UNITED STATES DISTRICT COURT
                                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE
          Plaintiff,                                                         Case No.: 3:16-CR-00326-JO-1
v.                                                                          USM Number: 29729-047

AARON M. BARNES                                                             Mark P. Ahlemeyer,
                                                                            Defendant's Attorney
          Defendant.
                                                                            Scott M. Kerin,
                                                                            Assistant U.S. Attorney
THE DEFENDANT:
 Glpleaded guilty to count ONE [1] of the Superseding Information.
The defendant is adjudicated guilty of the following offense(s):
                 Title, Section & Nature of Offense                                Date Offense Concluded               Count Number
18 U.S.C. § 242l(a) TRANSPORTING IN INTERSTATE                              On or about and between May 7, 2016              ls
COMMERCE FOR PURPOSES OF PROSTITUTION                                                and May 23, 2016


The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
□ The   defendant has been found not guilty on count(s) and is discharged as to such count(s).

81 The original indictment is dismissed on the motion of the United States.

81The defendant shall pay a special assessment in the amount of $100.00 for Count ONE [ 1] payable to the Clerk of the U.S. District
Court. (See also the Criminal Monetary Penalties Sheet.)
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change ofname,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the defendant's
economic circumstances.
                                                                             June 25, 2019




                                                                             Robert E. Jones, U.S. District Judge
                                                                             Name and Title of Judicial Officer
                                                                             June 26, 2019
                                                                             Date
                       Case 3:16-cr-00326-JO              Document 90         Filed 06/26/19       Page 2 of 7

AO 2458         Judgment in a Criminal Case~ DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 2 ~ Im risonmcnt
DEFENDANT: AARON M. BARNES                                                                                       Judgment~Page 2 of7
CASE NUMBER: 3:16-CR-00326-JO-l


                                                          IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of thirty-seven [37]
months.

□ The   court makes the following recommendations to the Bureau of Prisons:




lZl The defendant is remanded to the custody of the United States Marshal.
D The defendant shall sunender to the custody of the United States Marshal for this district:
       D at           on - - - - - - -
          □   as notified by the United States Marshal.
D The defendant shall sunender for service of sentence at the institution designated by the Bureau of Prisons:
       D before           on _ _ _ _ _ __
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.

The Bureau of Prisons will determine the amount of prior custody that may be credited towards the service of sentence as authorized
by Title 18 USC §3585(b) and the policies of the Bureau of Prisons.

                                                              RETURN
   "
I have executed this judgment as follows:




Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

a t - - - - - - - - - - - - - - ~ with a certified copy of this judgment.


                                                                                 UNITED STATES MARSHAL

                                                                          By:
                                                                                 DEPUTY UNITED STATES MARSHAL
                      Case 3:16-cr-00326-JO              Document 90           Filed 06/26/19     Page 3 of 7

AO245B             Judgment in a Criminal Case- DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3 - Su ervised Release
DEFENDANT: AARON M. BARNES                                                                                       Judgment-Page 3 of7
CASE NUMBER: 3:16-CR-00326-JO-l


                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of three [3] years.

                                                MANDATORY CONDITIONS
  1.     You must not commit another federal, state or local crime.
  2.     You must not unlawfully possess a controlled substance.
  3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
         release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
  4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
  5.     BJ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.     BJ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
         reside, work, are a student, or were convicted ofa qualifying offense. (check if applicable)
  7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this comt as well as with any other conditions on the
attached page.
                      Case 3:16-cr-00326-JO               Document 90           Filed 06/26/19         Page 4 of 7

AO 245B         Judgment in a Criminal Case· DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3A - Su ervised Release
DEFENDANT: AARON M. BARNES                                                                                            Judgment-Page 4 of7
CASE NUMBER: 3:16-CR-00326-JO-I


                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
          your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
          different time frame.
  2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
          and when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
          from the court or the probation officer.
  4.      You must answer truthfully the questions asked by your probation officer.
  5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
          living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
          change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
          probation officer within 72 hours of becoming aware of a change or expected change.
  6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
          officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
          you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
          officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
          or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
          probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
          officer within 72 hours of becoming aware of a change or expected change.
  8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
          been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
          permission of the probation officer.
  9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
          that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
          nunchakus or tasers).
 11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
          without first getting the permission of the court.
 12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
          may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
          contact the person and confinn that you have notified the person about the risk.
 13.      You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: \VWw.uscourts.uoy.

Defendant's Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                             Date _ _ _ _ _ _ _ _ _ __
                     Case 3:16-cr-00326-JO              Document 90           Filed 06/26/19       Page 5 of 7

AO 245B          Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                 Sheet 3D - Su ervised Release
DEFENDANT: AARON M. BARNES                                                                                        Judgment-Page 5 of?
CASE NUMBER: 3:!6-CR-00326-JO-l


                                    SPECIAL CONDITIONS OF SUPERVISION
1.    You must submit your person, property, house, residence, vehicle, papers, or office, to a search conducted by a United States
      probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants
      that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a search under this
      condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to be
      searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

2.    You must not communicate, or otherwise interact, with the individual identified in the presentence repott as "Dominque" or
      with the minor witness in this case, or their inunediate family members, either directly or through someone else, without first
      obtaining the permission of the probation officer.

3.    You must not communicate, or otherwise interact, with any known gang member without first obtaining the permission of the
      probation officer.

4.    You must not obtain or possess any driver's license, social security number, birth certificate, passport, or any other form of
      identification in any other name other than your true legal name, without the prior written approval of the probation officer.

5.    You must participate in a substance abuse treatment or alcohol abuse treatment program, which may include inpatient
      treatment, and follow the rules and regulations of that program. The probation officer will supervise your participation in the
      program (provider, location, modality, duration, intensity, etc.). The program may include urinalysis testing to determine if you
      have used drugs or alcohol. You must not attempt to obstruct or tamper with the testing methods.

6.    You must submit to substance abuse testing to determine if you have used a prohibited substance. Such testing may include up
      to twelve (12) urinalysis tests per month. You must not attempt to obstruct or tamper with the testing methods.

7.    You must not knowingly purchase, possess, distribute, administer, or otherwise use any psychoactive substances (e.g., synthetic
      marijuana, bath salts, etc.) that impair a person's physical or mental functioning, whether or not intended for human
      consumption, except with the prior approval of the probation officer.

8.    You must not go to, or remain at any place where you know controlled substances are illegally sold, used, distributed, or
      administered without first obtaining the permission of the probation officer. Except as authorized by court order, you must not
      possess, use or sell marijuana or any marijuana derivative (including THC) in any form (including edibles) or for any purpose
      (including medical purposes). Without the prior permission of the probation officer, you must not enter any location where
      marijuana or marijuana derivatives are dispensed, sold, packaged, or manufactured.

9.    You must not associate with prostitutes and must not frequent areas or places where prostitution is a known activity.

10.   You must not frequent a hotel, motel, or other commercial establishment that offers temporary lodging without the prior written
      permission of the probation officer.

11.   You must submit your computers (as defmed in 18 U.S.C. § 1030(e)(l)) or other electronic communications or data storage
      devices or media, to a search. You must warn any other people who use these computers or devices capable of accessing the
      Internet that the devices may be subject to searches pursuant to this condition. A probation officer may conduct a search
      pursuant to this condition only when reasonable suspicion exists that there is a violation of a condition of supervision and that
      the computer or device contains evidence of this violation. Any search will be conducted at a reasonable time and in a
      reasonable manner.

12.   You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(l)) or other electronic communications or data
      storage devices or media except as approved in advance by the probation officer.

13.   You must not access the Internet except for reasons approved in advance by the probation officer.

14.   You must not work in any type of employment without the prior approval of the probation officer.
                      Case 3:16-cr-00326-JO               Document 90           Filed 06/26/19         Page 6 of 7

AO 2458            Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                   Sheet 5 - Criminal Monetary Penalties
DEFENDANT: AARON M. BARNES                                                                                            Judgment-Page 6 of7
CASE NUMBER: 3:16-CR-00326-JO-I


                                            CRIMINAL MONETARY PENALTIES
The defendant shall pay the following total criminal monetary penalties in accordance with the Schedule of Payments set forth in this
judgment.

                         Assessment                                            Restitution                TOTAL
                    (as noted on Sheet 1)

TOTALS                     $100.00                       $0.00                    $0.00                   $ 100.00


□ The determination ofrestitution is deferred until _ _ _ _ _ _ _ _ . An Amended Judgment in a Criminal Case will be entered
after such determination.

□ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be
paid in full prior to the United States receiving payment.

D If applicable, restitution amount ordered pursuant to plea agreement: $_ _ __

□ The defendant must pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on the Schedule of Payments
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□ The court determined that the defendant does not have the ability to pay interest and it is ordered that


          □ The interest is waived for the D fine and/or D restitution.


          □ The interest requirement for the D fine and/or D restitution is modified as follows:




                  Any payment shall be divided proportionately among the payees named unless otherwise specified.
                          Case 3:16-cr-00326-JO              Document 90           Filed 06/26/19           Page 7 of 7

    AO 245B         Judgment in a Criminal Case DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                                              M




                    Sheet 6 Schedule of Payments
                             M




    DEFENDANT: AARON M. BARNES                                                                                          JudgmcntMPage 7 of7
    CASE NUMBER: 3:16-CR-00326-JO-l


                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment 1 of the total criminal monetaty penalties shall be as follows:

              A. IZILump sum payment of$100.00 due immediately, balance due
                      □ not later than _ _ _ _ , or
                      Din accordance with O C, 0 D, or O E below; or
              B. □ Payment to begin immediately (may be combined with O C, 0 D, or O E below); or
              C. □ If there is any unpaid balance at the time of defendant's release from custody, it shall be paid in monthly installments
                 of not less than$_ _ _ , or not less than 10% of the defendant's monthly gross earnings, whichever is greater, until
                 paid in full to commence immediately upon release from imprisonment.
              D. 0 Any balance at the imposition of this sentence shall be paid in monthly installments of not less than$, or not less than
                 I 0% of the defendant's monthly gross earnings, whichever is greater, until paid in full to commence immediately.
              E. □ Special instructions regarding the payment of criminal monetary penalties:


Unless the Court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of imprisonment,
payment of criminal monetary penalties, including restitution, shall be due during the period of imprisomnent as follows: ( l) 50% of
wages earned if the defendant is participating in a prison industries program; (2) $25 per quarter if the defendant is not working in a
prison industries program .. If the defendant received substantial resources from any source, including inheritance, settlement, or
other judgment, during a period of incarceration, the defendant shall be required to apply the value of such resources to any restitution
or fme still owed, pursuant to 18 USC § 3664(n).

Nothing ordered herein shall affect the government's ability to collect up to the total amount of criminal monetaty penalties imposed,
pursuant to any existing collection authority.

All criminal monetary penalties, including restitution, except those payments made through the Federal Bureau of Prisons' Imnate
Financial Responsibility Program, are made to the Clerk of Court at the address below, unless otherwise directed by the Court, the
Probation Officer, or the United States Attorney.

                                        Clerk of Court
                                        U.S. District Court - Oregon
                                        1000 S.W. 3rd Ave., Ste. 740
                                        Portland, OR 97204


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□    Joint and Several

Case Number
Defendant and Co-Defendant Names                                                                              Corresponding Payee, if
(including Defendant number)                      Total Amount           Joint and Several Amount             appropriate



□The     defendant shall pay the cost of prosecution.

□The     defendant shall pay the following court costs:

□The     defendant shall forfeit the defendant's interest in the following property to the United States:



1
 Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
